Title: To John Adams from United States House of Representatives, 1 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 1, 1790
				
				The House of Representatives have passed the bill, entitled “An act further to provide for the payment of the invalid pensioners of the United States,” to which they desire the concurrence of the Senate;I am directed to inform the Senate, that the President of the United States has, this day, approved of, and affixed his signature to, the following acts, to wit: “An act providing the means of intercourse between the United States and foreign nations;” “An act for the relief of Nathaniel Twining;” and “An act to satisfy the claims of John McCord against the United States.” 

				
					
				
				
			